department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date cc dom fs proc number release date uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x issue s whether the service is authorized to abate interest under sec_6404 when the tax relates solely to tefra partnership items conclusion s the service is authorized to abate interest under sec_6404 when the tax relates solely to tefra partnership items facts x was a partner in a partnership that was audited under the tefra procedures after the issuance of a notification of beginning administrative_proceeding nbap and a notice of final_partnership_administrative_adjustment fpaa the tax_matters_partner filed a petition in the tax_court a settlement was reached and decision documents were sent to the individual partners x has filed a request for abatement of interest pursuant to sec_6404 alleging that the service failed to timely act law and analysis under the tax equity and fiscal responsibility act of tefra pub_l_no 96_stat_324 congress mandated that in order to provide a uniform method of adjusting partnership items the tax treatment of any partnership_item must be determined on the partnership level sec_6221 87_tc_783 prior to the enactment of tefra adjustments of partnership items were determined at the individual partners' level resulting in duplication of administrative and judicial resources and inconsistent results between partners 64_f3d_101 2d cir sec_6404 a authorizes the service to abate any assessment of interest on any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act similarly sec_6404 authorizes the service to abate any assessment of interest on any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act abatement is authorized only if no significant aspect of the delay can be attributed to the taxpayer's conduct and only after the internal_revenue_service has contacted the taxpayer in writing with respect to the deficiency or payment this section was enacted under the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 and applies to interest accruing on deficiencies for tax years beginning after date goettee v commissioner tcmemo_1997_454 sec_6404 was amended by sec_301 of the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1452 to provide that errors or delays attributable to unreasonable ministerial or managerial acts may result in abatement of interest however the amendments to sec_6404 are effective only for tax years beginning after date 112_tc_19 n at issue in this case is whether the term_interest on any deficiency encompasses interest on a tax that is assessed as a result of tefra flow-through adjustments all statutory section references are to the internal_revenue_code in effect for the taxable years at issue in this case a deficiency is defined in sec_6211 as the amount by which the tax imposed by subtitle a or b or chapter sec_41 sec_42 sec_43 and sec_44 exceeds the excess of -- the sum of a the amount shown by the taxpayer on his return if a return was made by the taxpayer and an amount was shown by the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made sec_6211 provides a special rule for partnership items c coordination with subchapter_c in determining the amount of any deficiency for purposes of this subchapter adjustments to partnership items shall be made only as provided in subchapter_c the types of taxes referred to in sec_6211 are income estate gift and certain excise_taxes nothing in sec_6211 suggests that a income_tax determined via the tefra partnership procedures cannot constitute a deficiency in fact the opposite is indicated sec_6211 provides that when determining a deficiency for the purposes of subchapter_b deficiency procedures in the case of income estate gift and certain excise_taxes the adjustments to the partnership items shall be made only as provided in subchapter_c tax treatment of partnership items therefore although the adjustment is determined at the partnership level once the amount of income_tax flowing from the partnership to the taxpayer is fixed if the tax owed by the taxpayer exceeds the sum of the amount shown on his return plus amounts previously assessed or collected less the amount of rebates the taxpayer will have a deficiency but that deficiency is not subject_to the deficiency procedures this broad interpretation of a deficiency is supported by sec_6225 which states that no assessment of a deficiency attributable to a partnership_item may be made and no levy or proceeding in any court for the collection of any such deficiency may be made unle sec_150 days has elapsed and no tax_court petition has been filed or if a petition has been filed until the court’s decision becomes final see also 87_tc_783 which held respondent has no authority to assess a deficiency attributable to a partnership_item until after the close of a partnership proceeding sec_6225 and may be enjoined from making premature assessments sec_6225 emphasis added sec_6225 and maxwell both indicate that once the partnership proceeding is over the resulting liability falls within the literal definition of a deficiency furthermore we could find nothing in the internal_revenue_code including i r c a that would restrict this interpretation of deficiency section a states that subchapter_b except as provided shall not apply to the assessment or collection of any computational adjustment it does not make the blanket statement that subchapter_b shall not apply to any part of subchapter_c it simply makes it clear that the assessment and collection of computational adjustments are to be resolved by tefra procedures instead of deficiency procedures unless the deficiency is attributable to affected items or nonpartnership_items described in section a inasmuch as the subchapter_b restriction in section a places no limitation on defining a deficiency a deficiency exists as long as the criteria in sec_6211 are met accordingly x’s liability may constitute a deficiency and interest on x’s deficiency may be subject_to abatement under sec_6404 this field_service_advice is limited to determining whether the service may abate interest on a tax related to a tefra adjustment our advice does not address whether x satisfies the remaining requirements of sec_6404 nevertheless we note that loss of records is considered a managerial act2 and for the years at issue sec_6404 does not authorize the service to abate interest on a deficiency attributable to errors or delays by an employee of the service in performing a managerial act finally if any portion of the request for abatement of interest is disallowed letter or letter should be issued if x does not want appeals consideration or if x does not file a protest within days the final_determination letter or letter should be issued if x disagrees with the service’s final_determination x will be able to petition the tax_court provided x meets the requirements of sec_6404 please call if you have any further questions by sara m coe chief procedural branch see sec_301_6404-2
